EX-10.1

BANCO POPULAR

 

 

August 2, 2001

 

Mr. James F. Callahan
Corporate Comptroller
Wallace International de Puerto Rico, Inc.
175 Mc Clellan Highway
East Boston, Massachusetts  02128

VIA FACSIMILE  (617) 568-1370

Dear Mr. Callahan:

Please be advised that Wallace International de Puerto Rico, Inc. has an
authorized line of credit with Banco Popular de Puerto Rico for the amount of
One million dollars ($1,000,000).  This facility bears interest at a floating
rate per annum equal to the sum of the Index Rate plus one hundred (100) basis
points.  It is required an annual clean up to fifteen (15) calendar days during
each approval period.  The expiration date for this line is April 30, 2002.

Sincerely,

 

/s/ FRANKLYN VARGAS
Assistant Vice President
Mayagüez Commercial Banking Center (412)

 